Citation Nr: 9933329	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 (1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for over 20 years before 
his separation from active duty in November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility from 
February 24, 1994, to February 28, 1994, where he underwent a 
septoplasty, uvulopalatopharyngoplasty (UPPP), bilateral 
myringotomies, tonsillectomy, rhinoplasty, insertion of 
pressure equalizing tubes and left turbinectomy.  This 
treatment was not for a service-connected disability.  

2.  The veteran was hospitalized at a VA facility from 
September 9, 1994, to September 13, 1994, where he underwent 
bilateral lower lid blepharoplasty, submental liposuction, 
and bilateral earlobe reduction.  This treatment was not for 
a service-connected disability.  

4.  The veteran was hospitalized at a VA facility from 
December 20, 1994, to December 23, 1994, where he underwent a 
left ear canal tympanomastoidectomy, submental lipectomy with 
skin excision and Z-plasty, and bilateral lower lid 
blepharoplasty.  This treatment was not for a service-
connected disability.  

5.  The veteran was hospitalized at a VA facility from May 
25, 1995, through May 28, 1995, where he underwent placement 
of a P-tube in the right ear, left revision canal wall down 
tympanomastoidectomy, and bilateral malar dermabrasion.  This 
treatment was not for a service-connected disability.  

6.  The veteran was hospitalized at a VA facility from August 
4, 1997, to August 7, 1997, where he underwent a bilateral 
neck lift and bilateral brow ptosis surgery.  This treatment 
was not for a service-connected disability.  


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence 
have not been met, and the veteran has not submitted a claim 
upon which relief may be granted.  38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that service connection is in effect for 
tinnitus, hypertension, hiatal hernia with esophagitis 
reflux, left little finger distal tip amputation, bilateral 
hallux valgus with bunionectomy, hearing loss, internal 
hemorrhoids, and mid back perineal cyst scar.  Essentially, 
it is contended that the veteran should be granted temporary 
total ratings for periods of convalescence following 
surgeries in 1994, 1995, and 1997.  Primarily, it is asserted 
that surgery in December 1994 was the result of his service-
connected hearing loss.  

The grant of service connection for hearing loss in August 
1987 was based on clinical findings which indicate a decrease 
in hearing acuity during military service.  The available 
SMRs also reflect that the veteran was seen on September 6, 
1985 for a reported history of chronic ear infections and was 
diagnosed with bilateral serous otitis.  Additional inservice 
examinations and treatment reports are negative for history 
of, complaints of, or treatment of or diagnosis of ear 
infections.  

Postservice records include a VA examination from October 
1992.  At that time, the veteran reported bilateral hearing 
loss which had worsened over time, particularly in the last 4 
to 5 years.  He said that he had tubes placed in his ears 
three years earlier and then removed.  He denied any history 
of serous otitis medical or frequent ear infections or 
frequent ear congestion.  Noise exposure was significant in 
that he worked around jet engine noise for several years 
during service.  He wore hearing protection when necessary.  
Examination of the auricles bilaterally was unremarkable.  
The canals were open and free of debris, swelling, redness, 
or deformity.  Examination of the tympanic membranes showed 
that they were flat with no fluid perforation or discharge 
noted.  However, there was sclerosis of parts of both 
tympanis membranes probably secondary to placement of tubes.  
The tympanums were unremarkable, and the mastoids were 
nontender.  No active ear disease was present.  The diagnosis 
was bilateral mixed type hearing loss with report of 
tinnitus.  

In December 1994, the veteran filed a claim for entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 stating that he was presently hospitalized for his 
left ear condition.  Records subsequently added to the claims 
file included VA outpatient treatment records from 1993 to 
1995.  Additionally, a report of hospitalization from 
September 9, 1994, to September 13, 1994 was submitted.  

This September 1994 VA hospitalization report reflects that 
the appellant was hospitalized and underwent 
transconjunctival resection of fat, bilateral earlobe 
reduction, and submental liposuction.  

In a February 1995 rating action, the RO denied entitlement 
to a temporary total rating based on the September 1994 
hospitalization pointing out that the conditions for which he 
was hospitalized were not service-connected.  

Subsequently added to the record was an additional VA 
hospital summary.  This report reflects that the veteran was 
hospitalized from December 20, 1994, to December 23, 1994, 
where he underwent a left ear canal tympanomastoidectomy, 
submental lipectomy with skin excision and Z-plasty, and 
bilateral lower lid blepharoplasty.  These procedures were 
not for a service-connected disability.  The RO denied this 
claim in that the conditions for which he was hospitalized 
were not service-connected.  The veteran was provided with a 
statement of the case in April 1995 as to hospital stays in 
September and December 1994.  

Subsequently submitted records include VA records which 
reflect that the appellant had also been hospitalized from 
February 24, 1994, to February 28, 1994.  Upon admission, it 
was noted that he had a history of obstructive sleep apnea 
and recurrent tonsillitis.  His history included tube 
insertions.  He underwent a septoplasty, 
uvulopalatopharyngoplasty (UPPP), bilateral myringotomies, 
tonsillectomy, rhinoplasty, insertion of pressure equalizing 
tubes and left turbinectomy.  The discharge diagnoses include 
obstructive sleep apnea, nasal septum deficiency, and otitis 
media.  

Other records submitted show that he was hospitalized from 
May 25, 1995, through May 28, 1995, where he underwent 
placement of a P-tube in the right ear, left revision canal 
wall down tympanomastoidectomy, and bilateral malar 
dermabrasion.  

At VA examination in July 1995, the veteran reported ear 
infections while in military service. He also indicated that 
he had tubes placed in his ears during service and had 
undergone procedures in 1994 and 1995 due to ear problems.  
Examination showed that the auricles were normal.  The right 
canal was normal and free of cerumen, but the eardrum was 
scarred from tubes and infection.  The left canal was 
deformed as a result of surgery.  Mastoidectomy and 
cholesteatoma removal was noted.  Active ear disease was 
seen.  

The veteran was also hospitalized at a VA facility from 
August 4, 1997, to August 7, 1997, where he underwent a 
bilateral neck lift and bilateral brow ptosis surgery.  In 
May 1998, the RO denied the veteran's claim for entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 based on convalescence following each of the surgeries 
summarized above.  The RO denied the claim in that treatment 
was not for a service-connected disorder.  

In December 1998, the RO requested a medical opinion.  It was 
noted that the veteran was service-connected hearing loss, 
and that he had been hospitalized in December 1994 and 
underwent tympanomastoidectomy because of left ear 
cholesteatoma.  It was requested that the examiner review the 
claims file and provide an opinion as to the relationship of 
the cholesteatoma to the service-connected hearing loss.  
Specifically, the examiner was requested to comment on 
whether it was as likely as not that the cholesteatoma was 
present in service and was the cause of the hearing loss.  
Also the examiner was to comment on whether the hearing loss 
and the cholesteatoma were related; whether the surgery in 
December 1994 required 30 days of convalescence; whether the 
May 1995 revision of mastoidectomy related to the hearing 
loss or service; and as to whether the May 1995 surgery 
required 30 days of convalescence.  

In a February 1999 response, a VA examiner noted that he had 
reviewed the claims file prior to making his opinions.  He 
stated that cholesteatoma was a well recognized etiology of 
hearing loss and that it was likely as not that the left 
cholesteatoma did contribute to his hearing loss.  He added 
that it was "unlikely" that the cholesteatoma was present 
during military service.  However, the examiner asserted that 
the veteran had a long history of chronic, recurrent otitis 
media which could in some cases result in cholesteatoma.  
Therefore, in his opinion, the exact time of his 
cholesteatoma was unknown.  As to whether hearing loss and 
cholesteatoma were related, the examiner added that it was 
"clear the cholesteatoma is a causative agent of hearing 
loss."  Additionally, it was the examiner's opinion that 
surgeries in 1994 and 1995 both required 30 days of 
convalescence.  

In May 1999, the RO denied the claim for a temporary total 
evaluation based on convalescence following surgeries in 
February 1994, September 1994, December 1994, May 1995, and 
August 1997.  Additionally, the RO denied a claim for service 
connection for chronic otitis media was not shown during 
service. For essentially the same reason, the RO denied the 
veteran's claim of a temporary total evaluation in that 
hospitalizations were for nonservice-connected disorders, to 
include otitis media, which was not a service-connected 
condition.  

Laws and Regulations

A temporary total disability rating for convalescence will be 
assigned effective from the date of hospital admission or 
outpatient treatment, and will continue for 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient treatment (with the possibility of 
extensions being granted to cover additional months), if 
treatment of a service-connected disability resulted in one 
of the following:  

(1) surgery necessitating at least one month of 
convalescence;

(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint of 
more, application of a body cast, or the necessity for house 
c confinement, or the necessity for continued use of a 
wheelchair or crutches; and 

(3) immobilization by cast, without surgery, of one major 
joint or more.  

38 C.F.R. § 4.30 (1998).  

Analysis

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence periods 
in question were for any of the appellant's service-connected 
disabilities, to include his hearing loss.  The evidence of 
record, summarized above, indicates treatment for 
disabilities which are not service-connected.  As to 
hospitalizations in December 1994 and May 1995, a medical 
examiner specifically determined that those surgeries were 
the result of choleastoma which was related to otitis media - 
not a service-connected disability.  

In this regard, the Board is of course cognizant that the 
veteran contends that his otitis media should be service-
connected.  However, service connection was denied for this 
disorder by the RO in May 1999.  In essence, an award of 
service connection for otitis media is a condition precedent 
for consideration of entitlement to a temporary total 
disability ratings for various periods at issue.  Absent 
service connection for otitis media, the sought after 
temporary total disability ratings may not be granted as a 
matter of law.  This is particularly true in that the medical 
opinion obtained reflects that operations in December 1994 
and May 1995 were precipitated by the veteran's cholesteatoma 
which was related to otitis media.  As it has been determined 
that otitis media is not a service-connected disorder, it 
cannot be said that these surgeries were due to a service-
connected disorder.  Additional hospitalizations in February 
and September 1994 and August 1997 were also for nonservice-
connected disorders.  While these hospital stays were not 
specifically addressed by the medical examiner in his 
February 1999 opinion, it is evident that the February 1994 
operation was also precipitated by nonservice-connected 
otitis media, and obstructive sleep apnea and nasal septum 
deficiency.  The September 1994 and August 1997 procedures 
were cosmetic in nature and certainly not due to any service-
connected disorder.  

As the veteran does not meet an essential legal requirement 
under the governing regulation - that the treatment in 
question must have been for a service-connected disability - 
he had no presented a claim upon which relief can be granted.  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a case where, as here, the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  




ORDER

The claim for temporary total disability ratings for a period 
of convalescence following surgeries in February 1994, 
September 1994, December 1994, May 1995, and August 1997, is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

